Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed  on 2/23/2022
Claim 15 has been cancelled
Claims 1-14 and 16-21 have been submitted for examination
Claims  1-14 and 16-21 have been allowed
Allowable Subject Matter
1.	Claims 1-14 and 16-21 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a memory controller to monitor at least one parameter related to power level of a host processor of a host device, and dynamically adjusting at least one of a clock frequency and a voltage level of an error-correcting code (ECC) subsystem of the memory controller based on the at least one parameter to control power usage of the host device.

The prior art of record, for example Brueggen teaches an electronic device is capable of monitoring internal components to predict changes in processing power needs. When a prediction is made, a clock control circuit can be instructed to increase the clock signal frequency in response to a predicted increase in processing power needs, or decrease the clock signal frequency in response to a predicted decrease in processing power needs. The control circuit can further balance other clock signal frequencies in order to satisfy constraints such as a power supply constraint. 


30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A storage system comprising: a memory array; and a memory controller configured to communicate with a host processor of a host device, wherein the memory controller is programmed to perform operations including: monitoring at least one parameter related to processing demand of the host processor; and dynamically adjusting a clock frequency of an error-correcting code (ECC) subsystem of the memory controller including selecting a channel of the ECC subsystem having a per channel frequency system that supports different frequencies for operation of the ECC subsystem on different channels in response to the at least one parameter related to processing demand of the host device.
	Claims 2-9 depend from claim 1, are also allowable.
	Claims 10 and 18 are allowable for the same reasons as per Claim 1.
	Claims 11-14 and 16-17 and 21 depend from claim 10, are also allowable.
	Claims 19-20 depend from claim 18, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.